      Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK
_________________________________________

CAR-FRESHNER CORPORATION and
JULIUS SÄMANN LTD

                               Plaintiffs,               Civil Action No.
                                                              5:18-CV-1037
       v.

SURREAL ENTERTAINMENT LLC and BOB
ROSS INC.


                        Defendants.
_________________________________________

     DEFENDANT BOB ROSS, INC.’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Bob Ross, Inc. (hereinafter, “BRI” or “Defendant”), through counsel, hereby

answers the Complaint of Plaintiffs, Car-Freshner Corporation (“CFC”) and Julius Sämann Ltd.

(“JSL” or collectively “Plaintiffs”) as follows:


                                 JURISDICTION AND VENUE

       1.      Defendant admits that the Complaint purports to assert claims under the Lanham

Act and related state statutes and common law. Defendant otherwise denies the allegations of

Paragraph 1 of the Complaint.

       2.      Defendant admits the allegations of Paragraph 2 of the Complaint.

                                             PARTIES

       3.      Defendant is without information sufficient to form a belief as to the truth or falsity

of the allegations of Paragraph 3 of the Complaint, and therefore denies the same.

       4.      Defendant is without information sufficient to form a belief as to the truth or falsity

of the allegations of Paragraph 4 of the Complaint, and therefore denies the same.


                                                   1
      Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 2 of 8



       5.      Defendant admits the allegations of Paragraph 5 of the Complaint.

       6.      Defendant admits the allegations of Paragraph 6 of the Complaint.

       7.      Defendant denies the allegations of Paragraph 7 of the Complaint. BRI’s principal

place of business is 13882 Park Center Road, Herndon, Virginia 20171.

       8.      Defendant admits the allegations of Paragraph 8 of the Complaint.

                 PLAINTIFF’S BUSINESS AND TREE DESIGN MARKS

       9.      Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 9 of the Complaint, and therefore denies the same.

       10.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 10 of the Complaint, and therefore denies the same.

       11.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 11 of the Complaint, and therefore denies the same.

       12.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 12 of the Complaint, and therefore denies the same.

       13.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 13 of the Complaint, and therefore denies the same.

       14.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 14 of the Complaint, and therefore denies the same.

       15.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 15 of the Complaint, and therefore denies the same.

       16.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 16 of the Complaint, and therefore denies the same.

       17.     The allegations in Paragraph 17 of the Complaint contain legal conclusions to



                                                 2
      Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 3 of 8



which no response is required. To the extent a response is required, Defendant denies the

allegations of Paragraph 17 of the Complaint.

       18.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 18 of the Complaint, and therefore denies the same.

       19.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 19 of the Complaint, and therefore denies the same.

       20.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 20 of the Complaint, and therefore denies the same.

       21.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 21 of the Complaint, and therefore denies the same.

       22.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 22 of the Complaint, and therefore denies the same.

       23.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 23 of the Complaint, and therefore denies the same.

       24.     Defendant denies the allegations in Paragraph 24 of the Complaint.

       25.     Defendant denies the allegations in Paragraph 25 of the Complaint.

       26.     Defendant denies the allegations in Paragraph 26 of the Complaint.

                             THE DEFENDANTS’ ACTIVITIES

       27.     Defendant admits that Surreal Entertainment LLC (“Surreal”) has offered for sale

and sold air fresheners. Defendant otherwise denies the allegations in Paragraph 27 of the

Complaint.

       28.     Defendant admits that the air fresheners offered for sale and sold by Surreal come

in multiple fragrances.   Defendant otherwise denies the allegations in Paragraph 28 of the



                                                 3
      Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 4 of 8



Complaint.

       29.     Defendant admits that Surreal has offered for sale and sold air fresheners under

license from Defendant and that Defendant approved the designs for those air fresheners.

Defendant is without sufficient information to form a belief as to the truth or falsity of the

remaining allegations in Paragraph 29 of the Complaint, and therefore denies the same.

       30.     Defendant admits that the images shown at Paragraph 30 of the Complaint depict

air fresheners offered for sale and sold by Surreal and approved by Defendant. Defendant

otherwise denies the allegations in Paragraph 30 of the Complaint.

       31.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 31 of the Complaint, and therefore denies the same.

       32.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 32 of the Complaint, and therefore denies the same.

       33.     Defendant admits that it did not receive permission from Plaintiffs, but states that

no permission was required. Defendant otherwise denies the allegations in Paragraph 33 of the

Complaint.

       34.     Defendant denies the allegations in Paragraph 34 of the Complaint.

       35.     Defendant denies the allegations in Paragraph 35 of the Complaint.

       36.     Defendant denies the allegations in Paragraph 36 of the Complaint.

       37.     Defendant denies the allegations in Paragraph 37 of the Complaint.

                             CLAIMS FOR RELIEF
                                  CLAIM I
                  INFRINGEMENT OF A REGISTERED TRADEMARK
                                  (Federal)

       38.     Defendant repeats and realleges its responses to the allegations of Paragraphs 1

through 37 of the Complaint as if fully set forth herein.

                                                 4
      Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 5 of 8



       39.     Defendant denies the allegations of Paragraph 39 of the Complaint.

       40.     Defendant denies the allegations of Paragraph 40 of the Complaint.

       41.     Defendant denies the allegations of Paragraph 41 of the Complaint.

       42.     Defendant denies the allegations of Paragraph 42 of the Complaint.

       43.     Defendant denies the allegations of Paragraph 43 of the Complaint.

                               CLAIM II
             TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                                (Federal)


       44.     Defendant repeats and realleges its responses to the allegations of Paragraphs 1

through 43 of the Complaint as if fully set forth herein.

       45.     Defendant denies the allegations of Paragraph 45 of the Complaint.

       46.     Defendant denies the allegations of Paragraph 46 of the Complaint.

       47.     Defendant denies the allegations of Paragraph 47 of the Complaint.

       48.     Defendant denies the allegations of Paragraph 48 of the Complaint.

       49.     Defendant denies the allegations of Paragraph 49 of the Complaint.

                                       CLAIM III
                                  TRADEMARK DILUTION
                                        (Federal)

       50.     Defendant repeats and realleges its responses to the allegations of Paragraphs 1

through 49 of the Complaint as if fully set forth herein.

       51.     Defendant is without sufficient information to form a belief as to the truth or falsity

of the allegations in Paragraph 51 of the Complaint, and therefore denies the same.

       52.     Defendant denies the allegations of Paragraph 52 of the Complaint.

       53.     Defendant denies the allegations of Paragraph 53 of the Complaint.

       54.     Defendant denies the allegations of Paragraph 54 of the Complaint.

                                                 5
      Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 6 of 8



       55.     Defendant denies the allegations of Paragraph 55 of the Complaint.

                                 CLAIM IV
             VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 360-1

       56.     Defendant repeats and realleges its responses to the allegations of Paragraphs 1

through 55 of the Complaint as if fully set forth herein.

       57.     Defendant denies the allegations of Paragraph 57 of the Complaint.

       58.     Defendant denies the allegations of Paragraph 58 of the Complaint.

       59.     Defendant denies the allegations of Paragraph 59 of the Complaint.

                                CLAIM V
             TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                              (Common Law)

       60.     Defendant repeats and realleges its responses to the allegations of Paragraphs 1

through 59 of the Complaint as if fully set forth herein.

       61.     Defendant denies the allegations of Paragraph 61 of the Complaint.

       62.     Defendant denies the allegations of Paragraph 62 of the Complaint.

       63.     Defendant denies the allegations of Paragraph 63 of the Complaint.

       64.     Defendant denies the allegations of Paragraph 64 of the Complaint.

WHEREFORE, Defendant denies that Plaintiffs are entitled to any relief, including but not

limited to the relief sought in the Complaint.

                              FIRST AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       This Court does not have personal jurisdiction over BRI.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ claimed trademark is functional.


                                                 6
     Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 7 of 8



                           FOURTH AFFIRMATIVE DEFENSE

      The offering for sale and sale of the products at issue is not likely to cause confusion

among consumers.


Dated: October 29, 2018                     Respectfully submitted,

                                            s/ Kimberly Zimmer
                                            Kimberly Zimmer
                                            (NDNY # 505346)
                                            Email: kmz@kimzimmerlaw.com
                                            Zimmer Law Office, PLLC
                                            120 E. Washington Street
                                            Suite 815
                                            Syracuse, NY 13202
                                            Telephone: (315) 422-9909
                                            Facsimile: (315) 422-9911

                                            /s/ David G. Barger
                                            David G. Barger
                                            (VSB # 21652)
                                            (Admitted Pro Hac Vice)
                                            Email: bargerd@gtlaw.com
                                            GREENBERG TRAURIG, LLP
                                            1750 Tysons Blvd., Suite 1000
                                            McLean, VA 22102
                                            Telephone: (703) 749-1307
                                            Facsimile: (703) 714-8307

                                            Steven J. Wadyka, Jr.
                                            (DC Bar #417504)
                                            (Admitted Pro Hac Vice)
                                            Email: wadykas@gtlaw.com
                                            GREENBERG TRAURIG, LLP
                                            2101 L Street N.W., Suite 1000
                                            Washington, D.C. 20037
                                            Telephone: (202) 331-3105
                                            Facsimile: (202) 331-3101

                                            Attorneys for Bob Ross Inc.




                                                7
      Case 5:18-cv-01037-GTS-TWD Document 25 Filed 10/29/18 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I certify that on October 29, 2018, a copy of the foregoing was sent via U.S. mail, e-mailed

and served electronically upon the following:


                                                      BOND SCHOENECK & KING, PLLC
BARCLAY DAMON LLP                                     - SYRACUSE
John D. Cook (511491)                                 Liza R. Magley
Office and Post Office Address                        Louis Orbach
Barclay Damon Tower                                   One Lincoln Center
125 Jefferson Street                                  Syracuse, NY 13202
Syracuse, New York 13202                              315-218-8226
Telephone (315) 425-2885                              Fax: 315-218-8468
Facsimile (315) 703-7353                              Email: lmagley@bsk.com
Email jcook@barclaydamon.com                          Counsel for Car-Freshner Corporation,
Counsel for Surreal Entertainment LLC                 and Julius Samann Ltd




RENNER KENNER GREIVE BOBAK
TAYLOR & WEBER CO. LPA
Ray L. Weber (pro hac vice pending)
Office and Post Office Address
106 South Main St Suite 400
Akron, Ohio 44308-1412
Telephone (330) 376-1242
Email rlweber@rennerkenner.com
Counsel for Surreal Entertainment LLC




                                                     /s/ David G. Barger
                                                     Counsel for Bob Ross, Inc.




                                                8
